                                                                                                        FILED
                                                                                               2021 Apr-16 AM 10:47
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ALABAMA
                                  MIDDLE DIVISION


LAKEISHA EZELL, as representative of              )
the ESTATE of TERRENCE ANREWS,                    )
                                                  ) Honorable Judge Annemarie Carney Axon
              Plaintiff,                          )
                                                  ) Case No.: 4:20-cv-02058-ACA
              v.                                  )
                                                  )
                                                  )
                                                  )
JEFFERSON DUNN, et al.,                           )
                                                  ) JURY TRIAL DEMANDED
              Defendants.                         )
                                                  )



    PLAINTIFF’S UNOPPOSED MOTION FOR AN AGREED MODIFICATION OF
        BRIEFING SCHEDULE ON DEFENDANTS’ MOTIONS TO DISMISS

        Plaintiff Lakeisha Ezell, by her attorneys, Loevy & Loevy and Dagney Johnson Law

Group, respectfully requests that this Honorable Court enter the parties’ agreed modification to

the briefing schedule on Defendants’ motions to dismiss (Dkts. 46, 48), allowing all parties an

additional four days for their filings. In support thereof, Plaintiff states as follows:

        1.      Defendants Carl Sanders, Gary Malone, Kevin White, Carla Graham, Neketris

Estelle, Larry Baker, and Tanya Ary (“St. Clair Defendants”), and Jefferson Dunn, Grantt

Culliver, Jeffrey Williams, Edward Ellington, Karla Jones, Gwendolyn Givens, and Anthony

Brooks (“ADOC Officials”) have filed Motions to Dismiss. See Dkts. 46, 48.

        2.      Per this Court’s scheduling order, Plaintiff’s responses are due on April 19, 2021,

and Defendants’ replies are due on April 26, 2021. See Dkts. 50, 51.

        3.      Plaintiff respectfully moves this Court for an agreed modification of the briefing

schedule that would allow all parties an extra 4 days for their briefs.
       4.      Plaintiff’s counsel has been working diligently on Plaintiff’s responses to the

motions to dismiss but despite their best efforts, due to unusually busy litigation schedules,

require additional time to prepare Plaintiff’s responses and fully apprise this Court of Plaintiff’s

positions and the applicable law.

       5.      Plaintiff’s counsel with the law firm of Loevy & Loevy have been occupied with

the submission of an amended complaint in D.S. v. Dunn, et al., 2:20-cv-02012-RDP (N.D.

Ala.); responses to four summary judgment motions in Farris v. Kohlrus, et al., No. 3:17-cv-

03279-SEM-TSH (C.D. Ill.); a response to a motion to dismiss in Dwyer v. Neal, No. 3:18-cv-

995-JD-MGG (N.D. Ind.); and prescheduled depositions and motion practice in both Bouto v.

Guevara et al., No. 19-cv-02441 (N.D. Ill.), and Velez v. City of Chicago, et al., No. 1:18-cv-

08144 (N.D. Ill.).

       6.      In addition, Defendants’ memoranda in support of their motions to dismiss total

57 pages, and raise, respectively, five and ten bases for dismissal of Plaintiff’s claims.

       7.      Accordingly, Plaintiff respectfully requests an extension of four additional days in

which to tender her responses, which would make those responses due April 23, 2021.

       8.      This motion is brought in good faith and will not prejudice any party.

       9.      The moving Defendants have all indicated that they do not oppose Plaintiff’s

request for an extension or proposed modified briefing schedule, provided that the moving

Defendants, too, receive an additional four additional days in which to submit their reply briefs.

Plaintiff does not oppose the moving Defendants’ request for an additional four days in which to

submit their reply briefs.

       10.     Thus, Plaintiff respectfully moves this Honorable Court to enter the parties’

agreed proposed modification to the briefing schedule pursuant to which all parties would get an
additional four days for their filings, with Plaintiff’s response briefs due April 23, 2021, and

Defendants’ reply briefs due May 4, 2021.

       WHEREFORE, premises considered, Plaintiff respectfully moves this Honorable Court

to enter Order granting the Plaintiff’s request regarding the parties’ agreed modifications to the

briefing schedule for Defendants’ motions to dismiss (Dkts. 46, 48), permitting Plaintiff to file

her response briefs by April 23, 2021, and Defendants to file their reply briefs by May 4, 2021.




                                              Respectfully submitted,
                                              LAKEISHA EZELL

                                              BY: /s/ Ruth Brown
                                               Counsel of Record

                                              BY: /s/ Anil Mujumdar
                                               Local Counsel




*Ruth Z. Brown (pro hac vice)
Megan Pierce (pro hac vice)
Attorneys for Plaintiff
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Telephone: 312-243-5900
Fax: 312-243-5902
Email: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com
                               CERTIFICATE OF SERVICE


       I, Ruth Brown, hereby certify that on April 16, 2021, I caused the foregoing Motion to be

filed using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                   /s/ Ruth Brown
                                                   One of Plaintiff’s Attorneys
